United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE ARMY, ROCK
ISLAND ARSENAL, Rock Island, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-662
Issued: June 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2014 appellant filed a timely appeal from a November 21, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left knee, shoulder or left foot condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On April 10, 2013 appellant, then a 56-year-old quality assurance specialist, filed an
occupational disease claim alleging that he experienced problems with his left foot, shoulder and

1

5 U.S.C. § 8101 et seq.

left knee while deployed in Afghanistan. He was last exposed to the conditions identified as
causing his condition on December 31, 2012, the date of his voluntary retirement.
Appellant received treatment for various conditions at the employing establishment’s
clinic from January to November 2012. On February 29, 2012 he related a history of knee and
back pain after slipping on the ice in the middle of February. On March 14, 2012 a provider
diagnosed suspected patellar tendinitis. Another provider noted the history of onset as two
months prior after a fall on ice.2 On November 27, 2012 a physician’s assistant evaluated
appellant for foot pain that began the day before while walking on rocks. He diagnosed plantar
fasciitis.3
In a health history dated April 9, 2013, appellant noted that he was seeking treatment for
a work-related knee injury that occurred when he was deployed in Afghanistan from 2011 to
2012.4
On April 30, 2013 OWCP requested that appellant submit additional information,
including a medical report from his attending physician addressing how work activities caused or
aggravated a diagnosed condition.
In a report dated May 8, 2013, appellant was evaluated for problems with both lower
extremities.5 He was diagnosed with joint effusion of the left leg, osteoarthritis of the knee and
internal derangement of the knee.
In a statement dated May 8, 2013, appellant related:
“When I deployed to Afghanistan I had no problem walking or with my left knee
or my feet. Now it is a daily struggle and I now walk with a limp. I been getting
injections to my knee to help with the pain from the pounding of the rock and the
issued boots during my deployment. My leg and feet are not the same when I
deployed.”
By decision dated June 17, 2013, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish that he sustained left knee osteoarthritis, left knee
derangement and plantar fasciitis of the left foot due to the established work factors.
2

It is not clear whether any of the medical care providers are physicians.

3

On March 18, 2013 appellant received corticosteroid injections in the left knee.

4

In a statement dated April 11, 2013, Derrick Martin Jackson, a coworker, indicated that appellant was in
Afghanistan from September to December 2012. During this time he had to occasionally assist “lift[ing] vinyl
flooring that weighed in excess of 350 pounds.” Mr. Jackson noted that appellant experienced pain and loss of
mobility due to a foot injury and stated, “He ached and some days I released him early to give his body time to
heal.” In another statement dated April 11, 2013, Albert D. Granby, Sr. related that appellant had to walk in rocky
and muddy areas and that he “oftentimes complained that the rocky surface or rocks that were used throughout the
base was harming his feet. It was obvious to me that this was creating a great discomfort to his lower extremities
and feet.”
5

The physician is not identified.

2

On July 11, 2013 Dr. Randolph P. Jones, who specializes in preventive medicine,
provided a one-page handwritten note. He diagnosed plantar fasciitis and bilateral knee strain.
He attributed the diagnosed conditions to appellant’s “activities while on his job deployment
from February 2012 to December 2012.” Dr. Jones opined that appellant’s conditions resulted
from work duties.
On July 12, 2013 appellant requested a review of the written record by an OWCP hearing
representative. In a decision dated November 21, 2013, an OWCP hearing representative
affirmed the June 17, 2013 decision.
On appeal appellant maintains that he did not have any problems until he went to
Afghanistan. His knee problems began with the snow and his plantar fasciitis began after he
walked in his boots on rocks. Appellant submitted new medical evidence with his appeal.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;9 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;10 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the
claimant.11 The medical opinion must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.12

6

Supra note 1.

7

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

8

See Alvin V. Gadd, 57 ECAB 172 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

9

Michael R. Shaffer, 55 ECAB 386 (2004).

10

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

11

D.D., 57 ECAB 734 (2006); Roy L. Humphrey, 57 ECAB 238 (2005).

12

Id.

3

ANALYSIS
Appellant alleged that he sustained left foot, left knee and shoulder conditions due to the
performance of his work duties when deployed in Afghanistan. OWCP accepted the occurrence
of the claimed employment factors. The issue, therefore, is whether the medical evidence
establishes a causal relationship between the claimed conditions and the identified employment
factors.
Appellant submitted reports from the employing establishment’s medical clinic regarding
his treatment from January to November 2012. On February 29, 2012 he received treatment for
knee and back pain after he fell in the middle of February. On March 14, 2012 a medical care
provider diagnosed possible patellar tendinitis while another noted a history of onset after a fall
on ice two months before. On November 27, 2012 a physician’s assistant diagnosed plantar
fasciitis and noted that the foot pain began when appellant walked on rocks the previous day.
The reports of a physician’s assistant are entitled to no weight as a physician’s assistant is not a
“physician” as defined by section 8101(2) of FECA.13 Further, the reports do not specifically
discuss the cause of any diagnosed condition and thus are of diminished probative value on the
issue of causal relationship.14
Although a May 8, 2013 report revealed that appellant was evaluated for bilateral lower
extremity symptoms and contained a diagnosis, the author could not be identified as a physician.
As such, the report does not constitute medical evidence and is of no probative value.15
On July 11, 2013 Dr. Jones diagnosed plantar fasciitis and bilateral knee strain as a result
of appellant’s “activities while on his job deployment from February 2012 to December 2012.”
He did not, however, discuss the particular job duties that resulted in the diagnosed conditions or
provide any rationale for his opinion. The opinion of a physician supporting causal relationship
must be based on a complete factual and medical background, supported by affirmative evidence
and provide medical rationale explaining the nature of the relationship between the diagnosed
condition and the established work factors.16
On appeal appellant alleges that he began having knee problems due to walking in snow
and plantar fasciitis due to walking in his boots on rocks while working in Afghanistan. He has
the burden of proof, however, to submit reasoned medical evidence sufficient to meet his burden
of proof. An award of compensation may not be based on surmise, conjecture, speculation, or
upon appellant’s own belief that there is a causal relationship between his claimed condition and
his employment.17 He must submit a physician’s report in which the physician reviews those
factors of employment identified by him as causing his condition and, taking these factors into
13

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

14

See A.F., 59 ECAB 714 (2008); K.W., 59 ECAB 271 (2007).

15

See Merton J. Sills, 39 ECAB 572, 575 (1988).

16

See Robert Broome, 55 ECAB 339 (2004).

17

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

4

consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.18 Appellant failed to submit such evidence and therefore failed
to discharge his burden of proof.
Appellant submitted new medical evidence with his appeal. The Board has no
jurisdiction to review new evidence on appeal.19 Appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a left knee, shoulder or
left foot condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

D.D., 57 ECAB 734 (2006); Robert Broome, supra note 16.

19

See 20 C.F.R. § 501.2(c)(1).

5

